Title: To Thomas Jefferson from Oliver Evans, 18 April 1807
From: Evans, Oliver
To: Jefferson, Thomas


                        
                            Sir
                     
                            Mar’s Works Philadelphia April 18th 1807
                        
                        I am brought into a most dangerous and perplexing dilema and so extraordinary and unprecedented are the
                            circumstances of my case, that I hope I shall be excusable in laying them before the President of the United States—Congress on April 10th 1790 passed the act entitled “an act to promote the progress of useful arts” Sect 1 Provide “That
                            upon the petition of any person or persons &c” seting forth that he she or they have invented or discovered any
                            useful art &c it shall and maybe lawful &c for the secretary of state &c to cause letters patent
                            &c reciting the alegations and sugestions of the said petition and describing the said invention or discovery
                            clearly truly and fully and thereupon granting &c
                        I invented the noted improvements on the art of manufacturing flour, and have on my part complied with all
                            the requisitions of the said act, put the United States in full Possession of my Invention, and obtained letters patent,
                            and have expended the prime and vigour of my life in perfecting, desiminating, and introducing, into general use my said
                            improvements, relying on the protection promised me by the United States, in the ful and exclusive right to use and sell
                            to others to be used, And all the profits of my labour and study remains yet in the hands of those who contrary to the
                            intent of said act, have used my said improvements without my licence and refuse to pay. Yesterday came on for trial in
                            the Circuit court of the United States for the district of Pensa, before the Honble Judges Washington and Peters, The
                            Cause Oliver Evans vs. Benjn. Chambers for a breach of his patent right, in useing without licence, part of his patented
                            improvement Viz the Hopperboy, for cooling and drying the meal and attending the Cutting hoppers in his mill in
                            Chambersburg—Mr Rawle for plantiff in a very able adress to the jury opened the cause, which appeared so clear an
                            infringement of right, that little doubt could be entertained of obtaining a verdict for damages infavour of the plantiff,—But Mr Hare counsel for the deft rose and stated that the patent was not good and asailable in law, because it did
                            not appear on the face of the patent itself, that the patenter had ever complied with the requisitions of the act—That it
                            did not appear that he had even presented a petition &c, as no such thing was mentioned in the patent, quoting
                            authorities and cases in support of his opinion moved the court to grant a nonsuit—Mr Rawle appeared taken on surprize,
                            and declared that he had not had time to consult authorities on this point of law, yet he forcably stated to the court,
                            that these objections to the validity of the patent could not lie, as there was a difference between this case where the
                            patent had issued to confirm a previously existing inherent right, and the cases quoted by Mr Hare, where a right which
                            had not existed was about to be granted, and quoted authorities and Cases in support of his opinion—I thought I heard
                            Judge Peters drop sentiments favourable to the validity of the patent but Judge Washington asked for and read the patent,
                            and said nothing—Mr Rawle advised me as a prudent step to consent that he should propose the opposite counsel to
                            withdraw a Juror and let the cause lay over untill the next term stating that he was apprehensive that the court would
                            decide against the validity of the patent, which would subject me to be liable to numerous suits for all the money which I
                            had ever received, which would turn to my utter ruin, as it has been expended in the expences attending the collection and
                            desiminating and introducing into use the improvements, and in descovering and defraying the expenses of the experiments in making others—Thus I find my self at the age of
                            51 years, with a numerous and promising family, involved in difficulties and expences which threaten to reduce me to
                            poverty and distress, during the decline of a life devouted to useful industry, frugallity, and eoconomy—my Crime or
                            rather error is in having employed my talents and labour, in discovering and making useful inventions by which my country
                            is or will be benefiting to amount of at least a million of dollars per Annum, at a moderate computation—In consequence
                            of these emberasments, and the too little encouragement held forth, I am now discouraged from bringing into operation and
                            it is really my interest for the good of my family to withhold from the public, other discoveries and inventions, which
                            would prove ten times more valuable and important which have already lain dormant several years—My Judgement is, that if
                            the Courts of the United States should decide that I have not received a patent “good and available in law to every intent
                            and purpose contained in the said act”. owing to its want of legal form—after having on my part done every act and thing
                            required by the said act That the United States have failed to fulfill their part of the contract, and cannot in Justice,
                            equity, or by law, posess my improvment, without yeilding me any Compensation, and are liable to repair my damages, or
                            comply with the contract, by granting me a good patent, and that as soon as such a decision is made, it will open the way
                            for me to apply and obtain a patent for my discovery for 14 years, and that the US will protect me in the exclusive
                            enjoyment of my invention and enable me to recover of all who have used my invention without my licence, for surely
                            posession and use contrary to the intent and meaning of the act of Congress, can give no right, but that those who have
                            obtained my licence in writing, agreably to the true intent and meaning of the act, will be exempt and can never be
                            compeled to pay twice for the same thing—My influence is not sufficient to obtain the opinion of the Judges in these
                            cases, and to purchace the opinion of a number of Counsellors is too expensive, therefore I know not how I shall be
                            enabled to form any Judgement how I shall proceed with safety to obtain my Just rights, I have began to establish a set of
                            works at Phila that will prove very useful, if compleated and carried into effect, and I fear that these embarrassments
                            will disable me from rendering my family and country the benefits that I should have been capable of Humbly beging to be
                            excused in thus troubling you I am 
                  Sir your most obdt Huml Servt
                        
                            Oliver Evans
                            
                        
                    